Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/241,158 filed on August 17, 2022.

Claim Objections
3.	The objections on claims 7, 12, 15, 19, 21 have been withdrawn per the applicant’s response dated on 08/17/2022.

Claim Objections
4.	Claims 20, 30 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make changes and/or avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined/crossed out:
Claim 20 (As amended) The electronic system of claim 15, further comprising a stand-off structure extending from the first surface of the motherboard 
Claim 30 is objected because of a minor informality: missing period (.) at the end of the claim limitation.


Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 5-7, 25-26, 28-33 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Hung (US 2014/0217575 A1).
Regarding independent claim 1, Hung discloses an integrated circuit assembly (Fig. 8, para [0021]), comprising:
an integrated circuit package (100, para [0021]) comprising a first substrate (32 silicon substrate, para [0021]) having a first surface (upper surface) and an opposing second surface (bottom surface), and at least one integrated circuit device (36 or 34, para [0021]) having a first surface (bottom surface) and an opposing second surface (upper surface), wherein the at least one integrated circuit device (36 or 34) is electrically attached by the first surface (bottom surface) thereof to the first surface (upper surface) of the first substrate (32);
a mold material (38, 40 made of polymer matrix, para [0021]-[0022], denoted in Fig. 6) abutting the at least one integrated circuit device (36 or 34) and the first surface (upper surface) of the first substrate (32);
a second substrate (30, para [0021]) having a first surface (upper surface), wherein the integrated circuit package (100) is electrically attached to the first surface (upper surface) of the second substrate (30); and
a phase change material (20 PFS, made of alloys, para [0017] can be considered as the phase change material per applicant’s original spec, [0023]) on the mold material (38, 40) and on the first surface of the second substrate (30).
Regarding claim 5, Hung discloses wherein (Fig. 8), the mold material (38, 40) is between the opposing second surface (upper surface) of the at least one integrated circuit device (36 or 34) and the phase change material (20).
Regarding claim 6, Hung discloses wherein (Fig. 8), further comprising a stand-off structure (44/54/56) extending from the first surface (upper surface) of the second substrate (30) and substantially surrounding the integrated circuit package (100).
Regarding claim 7, Hung discloses wherein (Fig. 8), the phase change material (20) contacts the stand-off structure (44/54/56).
Regarding claim 25, Hung discloses wherein (Fig. 8), the phase change material (20) comprises a metallic alloy (para [0017]) system.
Regarding claim 26, Hung discloses wherein (Fig. 8), the metallic alloy (20) system (para [0017]) comprises one or more of bismuth, lead, tin, cadmium, antimony, indium, thallium, tellurium, selenium, gallium, mercury, sodium, lithium, aluminum, magnesium, silver (para [0017]), copper, zinc, arsenic, potassium, rubidium, calcium, gold, silicon, and germanium.
Regarding independent claim 28, Hung discloses an integrated circuit assembly (Fig. 8, para [0021]), comprising:
an integrated circuit package (100, para [0021]) comprising a first substrate (32, para [0021]) having a first surface (upper surface) and an opposing second surface (bottom surface), and an integrated circuit device (34 or 36, para [0021]) having a first surface (bottom surface) and an opposing second surface (upper surface), wherein the integrated circuit device (34 or 36) is electrically coupled by the first surface (bottom surface) thereof to the first surface (upper surface) of the first substrate (32), and wherein the integrated circuit device (34 or 36) is an uppermost integrated circuit device (34) of the integrated circuit package (100);
a mold material (38, 40 made of polymer matrix, para [0021]-[0022], denoted in Fig. 6) over the opposing second surface (upper surface) of the integrated circuit device (34); and
a phase change material (20 PFS, made of alloys, para [0017] can be considered as the phase change material per applicant’s original spec, [0023]) over the mold material (38, 40) and the opposing second surface (upper surface) of the integrated circuit device (34) such that the mold material (38, 40) is between the opposing second surface (upper surface) of the integrated circuit device (34) and the phase change material (20).
Regarding claim 29, Hung discloses wherein (Fig. 8), further comprising a second substrate (30) having a first surface (upper surface), wherein the integrated circuit package (100) is electrically attached to the first surface (upper surface) of the second substrate (30) and wherein the phase change material (20) is on the first surface (upper surface) of the second substrate (30).
Regarding claim 30, Hung discloses wherein (Fig. 8), further comprising a stand-off structure (44/54/56) extending from the first surface (upper surface) of the second substrate (30) and substantially surrounding the integrated circuit package (100).
Regarding claim 31, Hung discloses wherein (Fig. 8), the phase change material (20) contacts the stand-off structure (44/54/56).
Regarding claim 32, Hung discloses wherein (Fig. 8), the phase change material (20) comprises a metallic alloy (para [0017]) system.
Regarding claim 33, Hung discloses wherein (Fig. 8), the metallic alloy (20) system comprises one or more of bismuth, lead, tin, cadmium, antimony, indium, thallium, tellurium, selenium, gallium, mercury, sodium, lithium, aluminum, magnesium, silver (para [0017]), copper, zinc, arsenic, potassium, rubidium, calcium, gold, silicon, and germanium.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.
12.	Claims 15, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2014/0217575 A1) in view of Yim et al. (2018/0348434 A1).
Regarding independent claim 15, Hung teaches circuit board 30 (may include a circuit board, para [0038]),
an integrated circuit package (100, Fig. 8) electrically attached to a first surface (upper surface) of the circuit board (30), wherein the integrated circuit package (100) comprises:Application. No. 16/241,1584 Examiner: MAZUMDER
Docket No. AB3561-USArt Unit: 2819a first substrate (32, para [0021]) comprising a first surface (bottom surface) and an opposing second surface (upper surface), and at least one integrated circuit device (36 or 34, para [0021]) having a first surface (bottom surface) and an opposing second surface (upper surface), wherein the at least one integrated circuit device (36 or 34) is electrically attached by the first surface (bottom surface) thereof to the opposing second surface (upper surface) of the first substrate (32);
a mold material (38, 40 made of polymer matrix, para [0021]-[0022], denoted in Fig. 6) abutting the at least one integrated circuit device (34 or 36) and the first surface of the first substrate (32) wherein the integrated circuit package (100) is electrically attached to the first surface (upper surface) of the circuit board (30); and
a phase change material (20 PFS, made of alloys, para [0017] can be considered as the phase change material per applicant’s original spec, [0023]) on the mold material (38, 40) and on the first surface of the circuit board (30).
Hung is explicitly silent of disclosing wherein, an electronic system, comprising:
a housing;
a motherboard having a first surface disposed within the housing.
Yim et al. teaches wherein, an electronic system (Fig. 6), comprising:
a housing (651, para [0078]);
a motherboard (602, para [0078]) disposed within the housing (651).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching by incorporating the packaged device as taught by Yim et al. while forming an electronic system, in order to implement a system using any suitable hardware and/or software to configure as desired (para [0078]).
Regarding claim 19, Hung and Yim et al. teach all of the limitations of claim 15 from which this claim depends.
Hung teaches wherein (Fig. 8), the mold material (40) is between the opposing second surface (upper surface) of the at least one integrated circuit device (36) and the phase change material (20).
Regarding claim 20, Hung and Yim et al. teach all of the limitations of claim 19 from which this claim depends.
Hung teaches wherein (Fig. 8), further comprising a stand-off structure (44/54/56) extending from the first surface (upper surface) of the circuit board (30) and substantially surrounding the integrated circuit package (100).
Regarding claim 21, Hung and Yim et al. teach all of the limitations of claim 20 from which this claim depends.
Hung teaches wherein (Fig. 8), the phase change material (20) contacts the stand-off structure (44/54/56).
Regarding claim 22, Hung discloses wherein (Fig. 8), the phase change material (20) comprises a metallic alloy (para [0017]) system.
Regarding claim 23, Hung discloses wherein (Fig. 8), the metallic alloy (20 PFS) system comprises one or more of bismuth, lead, tin, cadmium, antimony, indium, thallium, tellurium, selenium, gallium, mercury, sodium, lithium, aluminum, magnesium, silver (para [0017]), copper, zinc, arsenic, potassium, rubidium, calcium, gold, silicon, and germanium.

Allowable Subject Matter
13.	Claims 24, 27, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 or 27 or 34 recites “….the metallic alloy system has a melting temperature within an operating temperature range of the at least one integrated circuit device”.

Response to Arguments
14.	It has been acknowledged that the applicant amended claims 1, 5, 6, 7, 15, 19, 20, 21, and cancelled claims 2-4, 8-14, 16-18, and added new claims 22-34 per the response dated on 08/17/2022.
Applicant’s arguments with respect to the amended claims have been carefully reviewed and provided new grounds and/or new interpretations of rejection in the current office action above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819